Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/111,347 filed on September 30, 2022.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
4.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Semiconductor Package Structure Including Shielding Layer Contacting Conductive Contact 

Election/Restrictions
5.	Applicant's election without traverse of claims 1-17, Group I (device claims) in the reply filed on 09/30/2022 is acknowledged.
6.	Claims 18-20 are cancelled from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method claims, there being no allowable generic or linking claim.
7.	The Applicant has added new claims 21-23.
 
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1, 14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “….a lateral surface angled with the first surface of the electronic component” in lines 2-3, that does not show in any of the applicant’s drawings, so, for the purpose of the examining, the quoted limitation is considered as “….a lateral surface adjacent to the first surface of the electronic component”. Consequently, claims 2-14, 21-23 have been rejected due to dependency on the claim 1.
Claim 14 recites “….the first shielding layer comprises an opening exposing a portion of the lateral surface of the electronic component” which is not shown any of applicant’s device drawings.
Claim 16 recites “….the lateral surface of the first electromagnetic-sensitive device and the lateral surface of the second electromagnetic-sensitive device are non-parallel” in lines 3-5, that does not show in any of the applicant’s drawings, so, for the purpose of the examining, the quoted limitation has been considered as “….the lateral surface of the first electromagnetic-sensitive device and the lateral surface of the second electromagnetic-sensitive device are parallel”. Therefore, claim 17 has been also rejected due to dependency on the claim 16.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1-2, 15, 16, 21, 22 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Kim et al. (US 2012/0086109 A1).
Regarding independent claim 1, Kim et al. teaches a semiconductor package structure (Fig. 1a), comprising: an electronic component (110, para [0028]) having a first surface (upper surface), a lateral surface adjacent to the first surface, and a second surface (bottom surface) opposite to the first surface;
a conductive contact (120a) connected to the first surface (upper surface) of the electronic component (110); and
a first shielding layer (150: 150a, para [0028]) disposed on the lateral surface (side surface) of the electronic component (110) and a portion of the first surface (upper surface) of the electronic component (110), the first shielding layer (150: 150a) contacting the conductive contact (120a).
Regarding claim 2, Kim et al. teaches wherein (Fig. 1a), further comprising:
an encapsulant (180, para [0047]) encapsulating the electronic component (110), the conductive contact (120a), and the first shielding layer (150:150a).
Regarding independent claim 15, Kim et al. teaches a semiconductor package structure (Figs. 10a-10d, para [0094]), comprising:
a plurality of electromagnetic-sensitive devices (110….110, para [0094]);
a first EMI shielding layer (150a- left, para [0095]) encapsulating a first electromagnetic-sensitive device (110 left) of the plurality of electromagnetic-sensitive devices (110….110); and
a second EMI shielding layer (150a-right) encapsulating a second electromagnetic-sensitive device (110 right) of the plurality of electromagnetic-sensitive devices (110….110).
Regarding independent claim 16, Kim et al. teaches wherein (Figs. 10a-10d), a lateral surface of the first electromagnetic-sensitive device (110 left) is adjacent to a lateral surface (side/edge) of the second electromagnetic-sensitive device (110 right), and the lateral surface of the first electromagnetic-sensitive device (110 left) and the lateral surface of the second electromagnetic-sensitive device (110 right) are parallel.
Regarding claim 21, Kim et al. teaches wherein (Fig. 1a), further comprising an encapsulant (180) encapsulating the electronic component (110), wherein at least a portion of the encapsulant (180) is within the opening (middle of 150a and 150b, see Fig. 1a) of the first shielding layer (150: 150a, 150b).
Regarding claim 22, Kim et al. teaches wherein (Fig. 1a), the first shielding layer (150) comprises a plurality of segments (150a. 150b), and the plurality of segments comprise a first segment (150a) in contact with the conductive contact (120a) and a second segment (150b) spaced apart from the conductive contact (120a).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819